 

4TEKsysterns

MUTUAL ARBITRATION AGREEMENT ("AGREEMENT")

As consideration for my application for and/or my employment with TEKsystems, Inc. and for the mutual promises herein, |
and the Company (as defined below) (each a "party" and collectively “the parties") agree that:

Except (i) as expressly set forth in the section, "Claims Not Covered by this Agreement," all disputes, claims,
complaints, or controversies ("Claims") that [ may have against TEKsystems, Inc. and/or any of Its subsidiaries,
affiliates, officers, directors, employees, agents, and/or any of its clients or customers (collectively and individually
the “Company")}, or that the Company may have against me, including contract claims; tort claims: discrimination
and/or harassment claims; retaliation claims; claims for wages, compensation, penalties or restitution; and any
other claim under any federal, state, or local statute, constitution, regulation, rule, ordinance, or common law,
arising out of and/or directly or indirectly related to my application for employment with the Company, and/or my
employment with the Company, and/or the terms and conditions of my employment with the Company, and/or
termination of my employment with the Company (collectively “Covered Claims"}, are subject to confidential
arbitration pursuant to the terms of this Agreement and will be resolved by Arbitration and NOT by a court or jury.
The parties hereby forever waive and give up the right to have a judge or a jury decide any Covered Claims,

 

No Covered Claims may be initiated or maintained on a class action, collective action, or representative action basis
either in court or arbitration;

A court of competent jurisdiction, not an arbitrator, must resolve issues concerning the enforceability or vatidity of the
class action, collective action, or representative action waiver set forth above;

if, for any reason, the class action, collective action, or representative action waiver is held unenforceable or invalid in
whole or in part, then a court of competent jurisdiction, not an arbitrator, will decide the type of claim as to which the
waiver was held unenforceable or invalid:

All claims must be brought in a party's individual capacity and unless the parties expressly agree in writing, Covered
Claims may not be joined or consolidated in court or arbitration with other individuals' claims, and no damages or
penalties may be sought or recovered on behalf of other individuals; and

While | have the right to file a charge or complaint with the Equal Employment Opportunity Commission, the National
Labor Relations Board ("NLRB"), the Department of Labor, the Occupational Safety and Health Commission, or any
other federal, state, or local administrative agency, if any federal, state or local administralive agency proceeding does
not finally resolve the Covered Claim, the parties must submit the claim to arbitration under this Agreement.

Claims Not Covered by this Agreement

* Workers’ compensation benefits, unemployment compensation benefits, claims for benefits under a pian that is
governed by the Employee Retirement income Security Act of 1974 ("ERISA"), and claims which are subject to the
exclusive jurisdiction of the NLRB; and

* Any claim that is expressly precluded from arbitration by a governing federal law or by a state law that is not
preempted by the Federal Arbitration Act ("FAA") or other federal law.

rbitrati ur

* The pariies will use Judicial Arbitration and Mediation Services ("JAMS") subject to its then-current employment
arbitration rules and procedures (and the then-existing emergency relief procedures contained in the JAMS
comprehensive arbitration rules and procedures if either party seeks emergency relief prior to the appointment of an
Arbitrator), available at http:/Avwaw.jamsadr.com, unless those rules and/or procedures conflict with any express term
of this Agreement, in which case this Agreement is controlling:

* No arbitration under this Agreement shall be subject to the JAMS Class Action Procedures;

* The arbitration will be heard by a single Arbitrator in the State or Territory where 1 worked at the time the claim arose;

* The Arbitrator will have the authority to decide a motion to dismiss and/or a motion for summary judgment by any
party and shall apply the Federal Rules of Civil Procedure governing such motions; and

* The Arbitrator shail issue a final and binding written award, subject to review on the grounds set forth in the FAA. The

award shall have no preclusive effect as to issues or claims in any dispute with anyone who is not a named party to
the arbitration.

Arbitration Fees and Costs

Case 1:21-cv-00092-KAC-CHS Document 19-1 Filed 06/A¢Px2 sip gparysepreys - Perey MPH Bap AM

 
I will pay any JAMS filing or administrative fee up to the amount of the initial filing fee to commence an action in a
Court that otherwise would have jurisdiction ("filing fee"), and the Company will pay any amount in excess of the filing
fee.

The Gompany will pay any other JAMS administrative fees, the Arbitrator’s fees, and any additional fees unique to
arbitration.

* Iwill pay my own attorneys’ fees and all other costs and fees that | incur in connection with the Arbitration.

* The Company will pay its own attorneys’ fees and all other costs and fees that it incurs in connection with the
Arbitration.

The Arbitrator will not have authority to award attorneys’ fees unless a statute or contract at issue in the dispute
authorizes the award of attorneys' fees to the applicable prevailing party, in which case the Arbitrator shail have the
authority to make an award of attorneys’ fees to the full extent permitted by applicable law. Hf there is a dispute as to
whether the Company or | am the prevailing party, the Arbitrator will decide this issue.

Time Limitation for Commencing Arbitration

* The same statute of limitations that would have applied if the Claim was made in an administrative or judicial forum
will apply to any Covered Claim.

* Arbitration is to be commenced consistent with the then-current JAMS arbitration rules and procedures.
Damages and Other Relief

Any Covered Claims arbitrated hereunder are subject to the same affirmative rights to individual damages and other relief and
the same limitations regarding damages and ability to obtain other relief as would have applied ina judicial forum.

Modificati / Temminati

This Agreement survives the termination of my employment (or expiration of any benefit of my employment) with the
Company. If | am later re-employed by the Company, this Agreement remains in full force and effect during my later
employment and survives the termination of my iater employment. This Agreement supersedes any prior agreement between
the parties regarding the subject matter of dispute resolution.

Confidentiality

The parties shall maintain the confidential nature of the arbitration proceeding and the award, including ail disclosures in
discovery, submissions to the arbitrator, the hearing, and the contents of the arbitrator's award, except as may be necessary
in connection with a court application for a provisional remedy under applicable ifaw, a judicial action to vacate or enforce an
award, or unless otherwise required by law or allowed by prior written consent of both parties. This provision shall not prevent
either party from communicating with witnesses to the extent necessary to assist in arbitrating the proceeding. tn all
proceedings to confirm or vacate an award, the parties will cooperate in preserving the confidentiality of the arbitration
proceeding and the award to the greatest extent allowed by applicable law,

Construction

If any court of competent jurisdiction finds any part or provision of this Agreement void, voidable, or otherwise unenforceable,

such a finding will not affect the validity of the remainder of the Agreement, and all other parts and provisions remain in full
force and effect.

Governing Law

This Agreement is governed by the FAA and, to the extent not inconsistent with or preempted by the FAA, by the laws of the
state of Maryland without regard to principles of conflicts of law. TEKsystems, Inc.'s business and my employment with
TEKsystems, inc. affect interstate commerce.

| ACKNOWLEDGE THAT:

* {have carefully read this Agreement, understand the terms of this Agreement, and am entering into this Agreement
voluntarily;

| am not relying on any promises or representations by the Company except those contained in this Agreement;

| am giving up the right to have Covered Claims decided by a court or jury;

| have been given the opportunity to discuss this Agreement with my own attorney if | wish to do so; and

My affirmative signature and/or acknowledgement of this Agreement is not required for the Agreement to be enforced.
If] begin working for TEKsystems, Inc, without signing this Agreement, this Agreement will be effective, and | will be
deemed to have consented to, ratified and accepted this Agreement through my acceptance of and continued
employment with TEKsystems, Inc..

APPLICANT/EMPLOYEE TEKsystems, Inc.

Tony A Phelps (Electronic Signature) Alesha Wooden (Electronic Signature)

 

Case 1:21-cv-00092-KAC-CHS Document 19-1 Filed 06/29?2¢" Pape Petes Pare Pees 4M

 
Name (Signature)

 

 

 

 

Tony A Phelps Onboarding Operations Assoc
Print Name Title

10/14/2019 10/23/2019

Date Date

Rev, 01/05/2015

    

|. Electronically Signed on 14-Oct-2019, 03:16 PM ES
by Tomy a Phelps

 

Case 1:21-cv-00092-KAC-CHS Document 19-1 Filed 06/24?72¢PHeye-SyKess - Paye IEPA Se

 
